UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                       ORDER

                                                         16 Cr. 281 (PGG)
 MANUEL ROSARIO,

                         Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant Rosario is adjourned to

March 6, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York. Any submissions on behalf of Defendant

Rosario are now due by February 14, 2020; any submission from the Government is now due

by February 21, 2020.

Dated: New York, New York
       December/2', 2019
                                          SO ORDERED.



                                          Paul G. Gardephe
                                          United States District Judge
